internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-plr-159270-02 date date number release date index number trust a b trustee attorney financial advisor firm d1 d2 d3 court state x dear plr-159270-02 this letter responds to a letter dated date submitted by trust’s authorized representatives on behalf of trustee and trust requesting rulings under sec_664 and sec_4941 of the internal_revenue_code concerning the effect of a judicial reformation of trust on the qualification of trust as a charitable_remainder_unitrust under sec_664 the information submitted states that on d1 a created trust with the intention that trust qualify as a charitable_remainder_unitrust under sec_664 trustee is the trustee of trust a established trust with the assistance of financial advisor following discussions with financial advisor it was determined that trust should provide for payment of a unitrust_amount of x of the net fair_market_value of the trust’s assets payable from income and to the extent income was insufficient then from principal for purposes of this ruling this type of unitrust payment method will be referred to as a fixed percentage_method financial advisor contacted firm to draft trust article of the original trust provides that in each taxable_year of trust the trustee shall pay to a and b in equal shares during their lifetimes a unitrust_amount equal to the lesser_of a_trust income for the taxable_year as defined in sec_643 of the code and the regulations thereunder and b x percent x of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust the valuation_date the unitrust_amount for any year shall also include any amount of trust income for such year that is in excess of the amount required to be distributed under b to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as x percent x of the net fair_market_value of trust assets on the valuation dates for purposes of this ruling this type of unitrust payment method will be referred to as a nimcrut payment method a represents that the nimcrut payment method provided in the original trust instrument was not what he intended a told financial advisor to prepare a fixed percentage_method trust notwithstanding a’s clear intentions to include a fixed percentage_method in trust the nimcrut payment method was inadvertently included in trust due to an undetected scrivener error the error in the payment method was discovered in d2 a represents that a and b did not take nor were they allowed a deduction under any provision of the code for amounts payable to them pursuant to the terms of trust since the creation of trust financial advisor and trustee have administered trust as a charitable_remainder_unitrust with a fixed percentage payment method and not as a charitable_remainder_unitrust with a nimcrut payment method because of this error and because trust is irrevocable trustee sought an order from court with notice to all beneficiaries and the state attorney_general authorizing an plr-159270-02 amendment ab initio of trust by removing the nimcrut payment method provision and inserting a fixed percentage payment method provision state law permits reformation of trusts upon the approval of the court to correct mistakes and accord with the creator’s intent no parties objected to the proposed reformation on d3 court issued an order that trust be reformed ab initio contingent upon trust receiving from the internal_revenue_service a private_letter_ruling with regard to the reformation of trust court ordered that article of trust be reformed ab initio to provide that in each taxable_year of the trust the trustee shall pay to b and a hereinafter referred to as the recipients in equal shares during their lifetimes a unitrust_amount equal to x percent x of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust the valuation_date upon the death of the first of the recipients to die the survivor recipient shall be entitled to receive the entire unitrust_amount the unitrust shall be paid in quarterly installments any income of trust for a taxable_year in excess of the unitrust_amount shall be added to principal if for any year the net fair_market_value of trust assets is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee shall pay to the recipients in the case of an overvaluation an amount equal to the difference between the unitrust_amount property payable and the unitrust_amount actually paid sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a for which a fixed percentage which is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a may be paid to or for_the_use_of any person other than an organization described in sec_170 and c following termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use sec_1_664-3 of the income_tax regulations provides that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 generally imposes a tax on the participation of a foundation_manager in an act of self-dealing knowing that it is such act payable by the foundation_manager plr-159270-02 sec_4941 provides that the term self-dealing means any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_4941 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary although trust remains a split-interest trust described in sec_4947 and therefore generally subject_to the self-dealing provisions of sec_4941 under sec_4947 the self-dealing rules of sec_4941 do not apply to amounts payable under the terms of the split interest trust to income beneficiaries as long as no deduction was allowed for such income_interest under sec_170 sec_2055 or sec_2522 as a and b the income beneficiaries of trust are both disqualified persons with respect to trust no deduction was allowed under sec_170 as no deduction was allowed under sec_170 sec_4947 excepts amounts payable to the income beneficiaries from the self-dealing provisions of sec_4941 accordingly the judicial reformation of trust from a nimcrut to a fixed percentage crut does not result in an act of self-dealing since the self-dealing provisions of sec_4941 are not applicable based solely on the representations submitted we conclude that the judicial reformation of trust ab initio does not violate sec_664 accordingly we conclude that the judicial reformation ab initio of trust does not adversely affect trust’s qualification as a charitable_remainder_unitrust under sec_664 additionally as the reformation of trust from a nimcrut to a fixed percentage crut only affects amounts payable to the income beneficiaries for which no deduction was allowed under sec_170 the self-dealing provisions of sec_4941 are not applicable therefore the reformation of trust will not result in an act of self-dealing plr-159270-02 except as specifically set forth above no opinion is expressed as to the federal tax consequences of the above described facts under any other provision of the code specifically no opinion is expressed concerning whether trust is or was a charitable_remainder_unitrust within the meaning of sec_664 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
